DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, on pages 1-3 of the Remarks, filed on 4/12/2021, with respect to drawing objection, rejection under 35 U.S.C. 112 and rejection of claims 11, 17-19 and 21 are persuasive.  Thus the previous corresponding objection/rejections are hereby withdrawn.


As already explained in the previous Office Action, it appears the Applicant individually addresses the teaching of Wang and Myung.  However, the Examiner applied Myung’s teaching to show the idea for a display device to have a first state and a second state facing opposite directions as claimed.  Therefore, the Applicant’s argument concerning the structures of Myung’s device is irrelevant to the purpose of the combination of Wang in view of Myung. 
The Applicant also mentions that Wang (col. 5, lines 29-43) teaches away from a channel and a rod solution.  After careful reviewing col. 5 lines 29-43 of Wang, the Examiner does not see how Wang would teach away from having a channel/recess show at the location shown below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC §103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claim 1, D1 teaches an electronic apparatus comprising: 
a display subassembly (120; figure 1) including a housing (see figure 1) and a display device (120; figure 1) that visually presents information, the housing of the display subassembly including cylindrical hinge sections (130; figure 1) spaced apart along a hinge axis (see figure 1) extending therebetween; 
a base subassembly (140; figure 1) including a housing having securing sections (150; figure 1), the securing sections including opposing interior ends that face and are spaced apart from each other (see figure 1) the securing sections also including cylindrical hinge recesses (152; figure 1) disposed opposite the interior ends that receive the hinge sections of the housing of the display subassembly; and 
one or more processors (inherent) that control presentation of the information on the display device, wherein the display subassembly pivots (column 4, lines 9-24) relative to the base subassembly around the hinge axis (column 4, lines 9-24), and wherein the display subassembly and the base subassembly are separated 
However, D1 does not teach that the hinge sections of the display subassembly are received in the hinge recesses of the base subassembly with the display device facing a first direction in a first state, and the hinge sections of the display subassembly are received in the hinge recesses of the base subassembly with the display device facing an opposite, second direction in a second state;
wherein when the display device is facing the first direction the hinge sections of the display subassembly and the hinge recesses of the base subassembly are configured to permit the display device to lay against and engage the base subassembly, and when the display device is facing the opposite, second direction the hinge sections of the display subassembly and the hinge recesses of the base subassembly are configured to permit the display device to lay against and engage the base subassembly.
D2, in the same field of endeavor, teaches an electronic apparatus (1; figure 1) having a display subassembly (10; figure 1) and a base subassembly (30; figure 1); wherein the hinge sections (20; figure 1) of the display subassembly are received in the hinge recesses (40; figure 1) of the base subassembly with the 
wherein when the display device (10a; see figures 4 and 6) is facing the first direction (shown in figures 4 and 6 of D2) the hinge sections (20) of the display subassembly (10) and the hinge recesses (40; figure 1 of D2) of the base subassembly (30) are configured to permit the display device (10a) to lay against (see figure 6 of D2) and engage the base subassembly (30), and when the display device is facing the opposite, second direction (shown in figure 5 of D2) the hinge sections of the display subassembly and the hinge recesses of the base subassembly are configured to permit the display device to lay against and engage (indirectly engaged; see figure 7 of D2) the base subassembly.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further configure the electronic device of D1 such that the hinge sections of the display subassembly are received in the hinge recesses of the base subassembly with the display device facing a first direction in a first state, and the hinge sections of the display subassembly are received in the hinge recesses of the base subassembly with the when the display device is facing the first direction the hinge sections of the display subassembly and the hinge recesses of the base subassembly are configured to permit the display device to lay against and engage the base subassembly, and when the display device is facing the opposite, second direction the hinge sections of the display subassembly and the hinge recesses of the base subassembly are configured to permit the display device to lay against and engage the base subassembly, so that said display subassembly can be adjusted/rotate around to face either direction as shown in figures 1, 5 and 7 of D2.

Regarding claim 2, D1 also teaches the electronic apparatus of claim 1, wherein the base subassembly and the display subassembly are connected (see 

Regarding claim 4, D1 also teaches the electronic apparatus of claim 1, wherein the hinge sections include magnets (see column 3, lines 47-65) that secure the display subassembly with the base subassembly.

Regarding claim 5, D1 also teaches the electronic apparatus of claim 1, wherein the display device is a touch (see column 2, line 59) sensitive display device.  

Regarding claim 6, as mentioned above, D1 teaches the electronic apparatus of claim 1; wherein the hinge sections (130; see figure 6) of the display subassembly include a first hinge section (left 130) and a second hinge section (right 130).

However, D1 does not teach wherein the hinge recesses of the base subassembly include a first hinge recess and a second hinge recess, wherein the first hinge recess is positioned to receive the first hinge section while the second 

D2, in the same field of endeavor, teaches an electronic apparatus, which includes a first hinge recess (left section of 40; figure 1) and a second hinge recess (right section of 40; figure 1), wherein the first hinge recess is positioned to receive the first hinge section (left section of 20; figure 1) while the second hinge recess is positioned to receive the second hinge section (right section of 20; figure 1) in a first state (shown in figure 1), and wherein the first hinge recess is positioned to receive the second hinge section while the second hinge recess is positioned to receive the first hinge section in a second state (shown in figure 5).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further configure the electronic apparatus of D1 such that the first hinge recess is positioned to receive the first hinge section while the second hinge recess is positioned to receive the second hinge section in a first state, and wherein the first hinge recess is 

Regarding claim 7, D1 also teaches the electronic apparatus of claim 1, wherein the housing of the base subassembly is shaped to couple with an electronic input device (see figure 1; column 3, line 1), and wherein the hinge sections and the recesses include conductive contacts (column 4, lines 38-40).  

Regarding claim 8, D1 also teaches the electronic apparatus of claim 7, wherein the input device is detachable (broadly interpreted; by the reverse process of how the input device was attached to the housing of the base subassembly) from the housing of the base subassembly.  

Regarding claim 9, D1 also teaches the electronic apparatus of claim 1, wherein the ends of the base subassembly include additional recesses (from figure 9 of the current application; it seems the claimed “additional recesses” are equivalent to the recesses (152) shown in figure 6 of D1).  

Regarding claim 10, D1 also teaches the electronic apparatus of claim 9, wherein the hinge sections include ends (see figures 1 and 6) that fit in the ends (the ends of slots 152) of the securing sections.  

Regarding claim 12, D1 also teaches the electronic apparatus of claim 1, wherein the housing of the base subassembly includes a detachable (broadly interpreted; must be somehow detachable; (broadly interpreted; by the reverse process of how the input device was attached to the housing of the base subassembly) keyboard (see column 3, line 1).  

Regarding claim 13, D1 also teaches the electronic apparatus of claim 1, wherein the housing of the base subassembly includes an interior chamber (the middle chamber of 140; figure 1), and further comprising an input device (see figure 1; and column 3 line 1) stored in and removable (broadly interpreted; (broadly interpreted; by the reverse process of how the input device was attached to the housing of the base subassembly) from the interior chamber of the housing of the base subassembly.  

s 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3 and in further view of D2.

Regarding claim 14, D1 teaches an electronic subassembly comprising: 
a base housing (140; figure 3) having part of a hinge assembly (130 + 150) and a connector (130); and 
an input device (column 3, line 1) coupled with the connector of the base housing, the base housing having an input side (upper side of 140) and an opposite back side (back side of 140), wherein the part of the hinge assembly of the base housing is shaped to couple with a display subassembly with the input device interposed between a display side of a display device (120; figure 1) in the display subassembly and the back side of the base housing in an exposed state (see figure 1);
friction forces between the hinge sections and the securing sections maintain the orientation of the display subassembly relative to the base subassembly (Figure 3 and column 3, lines 47-67, shows that there is friction force involved between hinge section 130 and securing section 150).

both a stylus device and a display subassembly the input device; and wherein the part of the hinge assembly of the base housing is shaped to couple with the display subassembly with the stylus device interposed between a back side of the display subassembly and the back side of the base housing in a different, hidden state; and hinge sections that include (interpreted as accommodating) a first end and a second end of a stylus device; wherein the display subassembly pivots relative to the base subassembly around the stylus device of the hinge assembly.

On column 2, lines 57-61, Wang also suggests “In some embodiments, the second component 140 may include one or more input device, such as keyboard, touch sensing panel or other suitable controllable input device”.

D3, in the same field of endeavor, teaches an electronic device, wherein the base housing is shaped to be coupled with a stylus (“S”; figure 4) for input capability.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide the base subassembly of D1 with an additional recess (similar to 340; figure 4 of D3) and a 
D2, in the same field of endeavor, teaches an electronic input device, wherein the part of the hinge assembly of the base housing is shaped to couple with the display subassembly with the input device interposed between a back side of the display subassembly and the back side of the base housing in a different, hidden state (see figures 1 and 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the device of D1 such that the part of the hinge assembly of the base housing is shaped to couple with the display subassembly with the input device interposed between a back side of the display subassembly and the back side of the base housing in a different, hidden state, as suggested by D2, so that said display subassembly can be horizontally turned around.

Regarding claim 15, D1 in view of D3 and D2 also teaches the electronic subassembly of claim 14, wherein the base housing includes hinge recesses (152; figure 1 of D1) that receive hinge sections (130; figure 1 of D1) of the display subassembly.
Regarding claim 16, D1 in view of D3 and D2 also teaches the electronic subassembly of claim 14, wherein the first input device is a keyboard.

Allowable Subject Matter
10.	Claims 11, 17-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, the prior arts of record fail to teach, disclose or suggest an electronic apparatus, as recited in claim 11, which further comprises a hinge assembly that includes the hinge axis and has the hinge sections that include a first hollow end that receives and accommodates a first end of a stylus device and a second hollow end that receives and accommodates a second end of a the stylus device, the stylus device having an elongated body with the first and second ends that are received into the additional recesses in the ends of the securing sections of the base subassembly to secure the stylus to the base 

Regarding claim 17, the prior arts of record fail to teach, disclose or suggest an electronic subassembly, as recited in claim 17, wherein the hinge sections include a first hollow end that receives and accommodates a first end of the stylus, and a second hollow end that receives and accommodates the second end of the stylus; wherein the housing includes securing sections disposed along the hinge axis, the securing sections having recesses that face each other and that are shaped to secure the stylus device to the base subassembly.




Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/HUNG Q DANG/Examiner, Art Unit 2835     

/JAMES WU/Primary Examiner, Art Unit 2841